FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Commission File Number: 001-10137 EXCEL MARITIME CARRIERS LTD. (Translation of registrant's name into English) Excel Maritime Carriers Ltd. Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. 1 INFORMATION CONTAINED IN THIS FORM 6-K REPORT Excel Maritime Carriers Ltd. (the "Company") has received a notice from Robertson Maritime Investors LLC (“Robertson”), the owner of the 28.6% of Christine Shipco LLC (“Christine Shipco”) not owned by the Company,relating to the Company’s and Robertson’s respective equity interest in Christine Shipco.The notice sent by Robertson alleges, among other things, that the intra-group transfer of the Company's interest in Christine Shipco from Bird Acquisition Co. to the Company as a result of the Company'sinternal reorganization in 2012 was in violation ofRobertson’s right of first refusal in the Limited Liability Company Agreement that governs Christine Shipco and that therefore, the Company did not acquire title to Christine Shipco.Robertson alleges that the Company’s equity interest in Christine Shipco is held in constructive trust for Robertson and also claims damages.Robertson has also asserted that upon a chapter 11 filing, pursuant to the Marshall Islands Limited Liability Company Act of 1996, the Company’s interest in Christine Shipco will terminate.The Company intends to vigorously dispute, and has taken steps to address,these allegations. The Company’s unaudited financial results for the quarter ended March 31, 2013 are attached hereto as Exhibit 1. The above description but not the Exhibit attached hereto shall be deemed filed and not furnished. Exhibits Exhibit 1 Excel Maritime Carriers Ltd. Unaudited FinancialResults for the Quarter ended March 31, 2013 2 Exhibit 1 EXCEL MARITIME CARRIERS LTD. TABLE OF CONTENTS S/N DESCRIPTION 1 Consolidated Balance sheets as of December 31, 2012 and March 31, 2013 2 Consolidated Balance sheets as of December 31, 2011 and March 31, 2012 3 Consolidated Statements of Operations 31.03.2012 & 2013 4 Consolidated Equity as of December 31, 2012 and March 31, 2013 5 Consolidated cash flows for the year ended December 31, 2012 and the three months ended March 31, 2013 6 EBITDA, Net loss and Adjusted Net loss for the three months ended March 31, 2012 and March 31, 2013 7 EBITDA Reconciliation for Earnings release 8 Reconciliation of retained earnings EXCEL MARITIME CARRIERS LTD CONSOLIDATED BALANCE SHEETS At December 31, 2012 & March 31, 2013 (Expressed in thousands of U.S.Dollars) As of December 31, 2012 As of March 31, 2013 For cash flows purposes ASSETS CURRENT ASSETS: Cash and cash equivalents ) Restricted cash Accounts receivable trade, net ) Accounts receivable, other ) Inventories ) Prepayments and advances ) Total current Assets FIXED ASSETS: Vessels, net Office furniture and equipment, net 67 Total fixed assets, net Total assets LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt, net of deferred financing fees ) Accounts payable Due to related parties ) Deferred revenue ) Accrued liabilities Derivative financial instruments ) Total Current Liabilities Time charters acquired, net ) Other non current liabilities - Total non current Liabilities Total Liabilities Commitments and contingencies - - - STOCKHOLDERS' EQUITY: Preferred Stock - - - Common Stock - Additional paid-in capital Accumulated Other Comprehensive loss - Accumulated deficit ) ) ) Less: Treasury stock ) ) - Excel Maritime Carriers Ltd. Stockholders equity Non-controlling interests Total Stockholders'Equity Total Liabilities and Stockholders'equity EXCEL MARITIME CARRIERS LTD CONSOLIDATED BALANCE SHEETS At December 31, 2011 & March 31, 2012 (Expressed in thousands of U.S.Dollars) As of December 31, 2011 As of March 31, 2012 For cash flows purposes ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash 42 Accounts receivable trade, net ) Accounts receivable, other ) Inventories Prepayments and advances Derivative financial instruments 68 99 Other current assets - ) Total current Assets FIXED ASSETS: Vessels' net Office furniture and equipment, net Total fixed assets, net OTHER NON CURRENT ASSETS: Time charters acquired, net ) Restricted cash - Total assets LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt, net of deferred financing fees ) Accounts payable Due to related parties Deferred revenue ) Accrued liabilities Derivative financial instruments Other current liabilities - Total Current Liabilities Long-term debt, net of current portion and net of deferred financing fees Time charters acquired, net ) Derivative Financial Instruments ) COMMITMENTS AND CONTINGENCIES - - - EXCEL MARITIME CARRIERS LTD STOCKHOLDERS' EQUITY: Preferred Stock - - - Common Stock - Additional paid-in capital Accumulated Other Comprehensive loss ) ) ) Retained earnings ) Less :Treasury stock ) ) - Excel Maritime Carriers Ltd. Stockholders equity Non-controlling interests Total Stockholders'Equity Total Liabilities and Stockholders'equity EXCEL MARITIME CARRIERS LTD CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Expressed in thousands of U.S.Dollars) For the three months ended March 31, REVENUES: Voyage revenues Time charter amortization EXPENSES: Voyage expenses Charter hire expense - Commissions to related parties Vessels operating expenses Depreciation Dry docking and special survey cost General and administrative expenses Operating loss ) ) OTHER INCOME (EXPENSES): Interest and finance costs ) ) Interest income 85 Losses on derivative financial instruments ) ) Foreign exchange gains 8 Other, net ) Total other expenses, net ) ) Net loss, before taxes and income earned by non controlling interest ) ) U.S.Source Income Taxes ) ) Net loss, before income earned by non controlling interest ) ) Income earned by the non-controlling interest ) ) Net loss attributable to Excel Maritime Carriers Ltd. ) ) Losses per common share, basic ) ) Weighted average number of shares, basic Losses per common share, diluted ) ) Weighted average number of shares, diluted EXCEL MARITIME CARRIERS LTD. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Expressed in thousands of U.S.Dollars - except for share data ) Common Stock Number ofShares Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Accumulated Deficit) Treasury Stock Excel Maritime Carriers Ltd. Stockholders' Equity Non controlling interest Total Stockholders' Equity BALANCE, December 31, 2011 ) ) Net loss - ) - ) ) Back stop agreement - Stock based compensation expense, net of forfeiture ) - Unrealized interest rate swap losses - - - ) - - ) - ) BALANCE, March 31, 2012 ) ) BALANCE, December 31, 2012 ) ) Net loss - ) - ) ) Stock based compensation expense, net of forfeiture ) - BALANCE, March 31, 2013 ) ) EXCEL MARITIME CARRIERS LTD CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2012 & 2013 (Expressed in thousands of U.S.Dollars) For the three months ended March 31, Cash Flows from Operating Activities: Net loss ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization of convertible notes debt discount Amortization of deferred financing fees Back stop agreement - Time Charter revenue amortization, net of charter hire amortization expense ) ) Stock-based compensation expense Unrealized gains on derivative financial instruments ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepayments and advances ) Accounts payable Due to related parties ) Accrued liabilities Deferred revenue ) ) Net Cash provided by Operating Activities Cash Flows from Investing Activities: Additions to vessels cost ) - Office furniture & equipment ) - Net cash used in Investing Activities ) - Cash Flows from Financing Activities: Increase in restricted cash 42 Repayment of long term debt ) ) Payment of financing fees ) - Net cash used in Financing Activities ) ) Net decrease in cash & cash equivalents ) Cash & cash equivalents at beginning of period Cash & cash equivalents at end of period SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest payments EXCEL MARITIME CARRIERS LTD. CONSOLIDATED EBITDA,NET LOSS AND CONSOLIDATED ADJUSTED NET LOSS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2, 2013 (In thousands of U.S. Dollars, except for share and per share data) For the three months ended March 31, Net revenues Bareboat hire expense ) - Vessels operating expenses ) ) General and administrative expenses (cash) ) ) Other (Other income, fx and non controlling interest) ) 84 EBITDA Depreciation ) ) Dry docking and special survey cost (expensed as incurred) ) ) Amortization of assumed charters, net Stock based compensation expense ) ) Amortization of convertibe notes debt discount & financing fees ) ) EBIT ) ) Interest and Finance costs ) ) Losses on derivative financial instruments ) ) Interest income 85 Taxes ) ) NET LOSS ) ) Weighted average number of shares, basic Weighted average number of shares, diluted Losses per share, Basic ) ) Losses per share, Diluted ) ) Unrealized gain on derivative financial instruments ) ) Back stop agreement - Amortization of assumed charters, net ) ) ADJUSTED NET LOSS ) ) Weighted average number of shares, basic Weighted average number of shares, diluted Adjusted Losses per share, Basic ) ) Adjusted Losses per share, Diluted ) ) Depreciation Amortization of convertibe notes debt discount & financing fees Stock based compensation expense ADJUSTED NET INCOME (loss) - Excluding all Non cash items ) ) Weighted average number of shares, basic Weighted average number of shares, diluted Earnings per share, Basic - Excluding all non cash items ) ) Earnings per share, Diluted - Excluding all non cash items ) ) Fleet Data Average number of vessels Available days for fleet Calendar days for fleet Employment capacity % % Average daily results Time charter equivalent $ $ Vessel operating expenses $ $ General and administrative expenses (cash) $ $ EXCEL MARITIME CARRIERS LTD. ADJUSTED EBITDA RECONCILIATION- AS REPORTED IN EARNINGS RELEASE (In thousands of U.S. Dollars) For the three months ended March 31, Net loss ) ) Interest and finance costs, net (1) Depreciation Drydock and special survey cost Unrealized derivative financial instruments gains ) ) Amortization of t/c fair values (2) ) ) Stock based compensation expense Taxes 48 Adjusted Ebitda EBITDA calculated reversely Ckeck Digit - - Notes: (1) Includes back stop agreement cost & derivative financial instruments paid or received (i.e. realized) For the three months ended March 31, (2) Analysis: Non-cash amortization of unfavourable time charters in revenue ) ) Total ) ) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXCEL MARITIME CARRIERS LTD. (Registrant) By: /s/ Pavlos Kanellopoulos Pavlos Kanellopoulos Chief Financial Officer Dated: July 1, 2013
